Citation Nr: 0922966	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-17 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss on a schedular basis, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
bilateral hearing loss on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to August 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 2005 and May 2006 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  
 
A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2008.

The issue of entitlement to an extra-schedular rating for the 
hearing loss addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The average pure tone hearing thresholds on authorized 
audiological evaluation in March 2005 was 68 decibels in the 
right ear and 76 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 88 
percent in the right ear and 83 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

2.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the VA 
examination correspond to category III, and the scores for 
the left ear correspond to category V.  


CONCLUSION OF LAW

The criteria for rating higher than 10 percent for hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated 
in February 2005, May 2006 and May 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The May 2008 letter 
also contained the specific information required in increased 
rating cases.  See Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  The claim was subsequently readjudicated later in 
May 2008.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's recent treatment records have been obtained.  He 
was afforded a disability evaluation.  The Board has noted 
that the Veteran has reported that his hearing has gotten 
worse since an examination in June 2006.  However, the 
evidence received includes the report of an August 2008 VA 
treatment record which contains audiology test results.  
Therefore, a remand for another examination is not required.  
The Veteran had a hearing before a Veterans Law Judge.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required. 

During the hearing held in July 2008, the Veteran testified 
that he had been going to a private physician for hearing 
loss, and had been given hearing aids by the VA.  He stated 
that he had difficulty hearing if someone asked him a 
question, and that he had to keep asking them to repeat the 
question.  He said that he missed hearing a lot of words both 
at work and socially.  The Veteran reported that his left ear 
was worse than his right.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (1995).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.87, Diagnostic Code 
6100.   

The results are then analyzed using tables contained in 38 
C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

The evidence which is of record includes reports from 
privately administered audiology tests, however, the reports 
do not contain all information necessary to use them for 
rating purposes, and it is unclear whether they were 
administered under the specific standards required for rating 
purposes.  See 38 C.F.R. § 4.85.  For example, there is no 
indication that the tests were conducted by a state licensed 
audiologist.  Moreover, a letter dated in June 2008 from the 
private audiologist specifically notes that the speech 
recognition testing conducted by the private clinic differed 
from the VA test in that the VA used a male voice while the 
private test used a female voice.  The Board notes that in 
order to promote fair and uniform ratings for hearing loss 
for all Veterans, all hearing loss disabilities must be rated 
using the same tests.  Therefore, the private tests, which 
differ from the VA tests, may not be used.  

On the authorized audiological evaluation conducted by the VA 
in March 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
80
80
LEFT
45
55
80
85
85

The average pure tone hearing thresholds on authorized 
audiological evaluation in March 2005 was 68 decibels in the 
right ear and 76 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 83 in the left ear.  The average pure tone 
thresholds and speech recognition scores for the right ear 
demonstrated during the VA examination correspond to category 
III, and the scores for the left ear correspond to category 
V.  In addition, an exceptional pattern of hearing loss which 
would warrant evaluation under 38 C.F.R. § 4.86 is not shown.  
Similar test results are contained in VA treatment records 
dated in June 2006 and August 2008.  The August 2008 report 
specifically notes that his test results did not show a 
significant change in his hearing thresholds in comparison to 
his last evaluation.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 10 percent 
for bilateral high frequency hearing loss are not met.


ORDER

An increased disability rating higher than 10 percent for 
bilateral hearing loss on a schedular basis is denied.


REMAND

The question of an extraschedular rating is a component of 
the Veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321(b), 
an extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  

The governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Veteran has raised the issue of entitlement to a rating 
higher than 10 percent for his bilateral hearing loss on an 
extra-schedular basis.  In a written statement dated in July 
2008 he asserted that his hearing loss presented a serious 
occupational handicap with the daily situations faced on the 
job.  In a written statement dated in April 2008, the 
Veteran's representative noted that the rating should address 
the full effect of the disability on engaging in employment.  
The Veteran presented a letter from his employer dated in May 
2006 which indicates that he had been employed as a teacher 
at a school for eight years, but was no longer able to work 
in the classroom because he could not hear adequately when 
students asked him a question.  As a result, he had been 
removed from the classroom and placed in the office.  

That extraschedular issue has not been developed or 
specifically addressed by the RO.  The Board finds that more 
complete development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he works and 
time or wages lost due to his service-
connected hearing loss disability.  
Documentation such as work attendance 
records should be requested.  

2.  Thereafter, RO should consider 
whether the claim for an extra-schedular 
rating must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


